MEMORANDUM **
Hass Anali Nucckie, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of his applications for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence the denial of asylum, and will uphold the BIA’s decision unless the evidence compels a contrary conclusion. Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the BIA’s decision that the incidents described by Nucckie do not rise to a level of past persecution. Nucckie admits that he was never arrested, detained or physically harmed. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). Substantial evidence also supports the BIA’s decision that Nucckie did not establish an objectively reasonable fear of future persecution should he return to Fiji. See Singh v. INS, 134 F.3d 962, 967 (9th Cir.1998).
Because Nucckie failed to establish eligibility for asylum, he necessarily fails to meet the more stringent standard for withholding of deportation. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Nucekie’s voluntary departure period will begin to run on the issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.